Exhibit 99.1 March 25, 2010 Rodger B. Holley Chairman, President and CEO First Security Group, Inc. FSGBank, N.A. 531 Broad Street Chattanooga, TN37402 Dear Rodger, Effective immediately I resign my position as a member of the Board of Directors of First Security Group and FSGBank.After years of service to the company and the bank, I now wish to dedicate additional time to my various business interests and to personal matters, including spending more time with my family, and feel that I cannot continue to devote sufficient time to my service as a director. I have thoroughly enjoyed the opportunity to work with such a dedicated group of individuals.I depart with no disagreements with you or the Board.I wish every success in the years ahead. Sincerely, /s/ J.C. Harold Anders J.C. Harold Anders
